t c no united_states tax_court estate of robert w quick deceased esther p quick personal representative and esther p quick petitioners v commissioner of internal revenue respondent docket no filed date ps filed a motion for reconsideration of our opinion reported as 110_tc_172 among other things ps argue that our failure therein to order refunds for overpayments of tax for ps' and tax years stemming from the proper computational adjustments which r should have made for those years as well as refunds for overpayments for their and tax years attributable to nol carrybacks from and was erroneous held ps' motion for reconsideration is denied this court has jurisdiction to determine overpayments of tax if any attributable to affected items as part of a decision of this case sec_6512 i r c 95_tc_193 followed this court lacks this opinion supplements our previously filed opinion in 110_tc_172 jurisdiction to order credits or refunds of overpayments except with respect to overpayments determined by final_decision as authorized by sec_6512 i r c kevin m bagley and mitchell b dubick for petitioners gretchen a kindel for respondent supplemental opinion nims judge in a timely filed motion for reconsideration motion pursuant to rule petitioners request the court to reconsider its opinion reported as 110_tc_172 the opinion is incorporated herein by this reference except where otherwise noted all rule references are to the tax_court rules_of_practice and procedure all section references are to sections of the internal_revenue_code in effect for the years in issue in our opinion we held among other things that respondent's recharacterization of petitioners' distributive_share of partnership losses for and as passive for purposes of sec_469 the sec_469 issue constituted an affected_item within the meaning of sec_6231 and was thereby subject_to the tax equity and fiscal responsibility act of tefra publaw_97_248 96_stat_324 codified at sec_6221 through estate of quick v commissioner supra pincite in their motion petitioners allege that our conclusion that the sec_469 issue is an affected_item within the meaning of sec_6231 and accompanying regulations is incorrect as a matter of law petitioner's motion further alleges that even if the sec_469 issue is an affected_item the court nevertheless should have ordered respondent to refund overpayments of taxes paid for and as well as overpayments for and based on the proper computational adjustments to petitioners' returns which respondent should have made after the conclusion of the partnership level proceeding lastly petitioners' motion alleges that we inconsistently decided that the sec_469 issue constitutes an affected_item for and but is not an affected_item for and respondent has filed an objection to petitioners' motion together with a supporting memorandum of law reconsideration under rule serves the limited purpose of correcting substantial errors of fact or law and allows the introduction of newly discovered evidence that the moving party could not have introduced by the exercise of due diligence in the prior proceeding 68_f3d_868 5th cir affg per curiam tcmemo_1993_634 see lucky stores inc v commissioner tcmemo_1997_70 estate of scanlan v commissioner tcmemo_1996_414 the granting of a motion for reconsideration rests with the discretion of the court and we usually do not exercise our discretion absent a showing of unusual circumstances or substantial error 79_tc_1054 affd 755_f2d_790 11th cir reconsideration is not the appropriate forum for rehashing previously rejected legal arguments or tendering new legal theories to reach the end result desired by the moving party 67_tc_643 estate of scanlan v commissioner supra petitioners' argument that the sec_469 issue cannot be an affected_item for purposes of the applicability of tefra's audit and litigation provisions was raised previously and received thorough consideration by this court estate of quick v commissioner supra petitioners' motion does not evince any unusual circumstances or substantial error with respect to this issue we therefore decline to reconsider this issue or to elaborate on it any further see stoody v commissioner supra pincite petitioners next contend that even if the sec_469 issue is an affected_item requiring partner level factual determinations the court erred in failing to order refunds for overpayments of taxes paid for and as well as refunds for overpayments for and resulting from net_operating_loss carrybacks from and in petitioners' view respondent simply should have increased the amount of petitioners' distributive_share of partnership losses flowing from the favorable adjustments at the partnership level for and instead respondent recharacterized petitioners' distributive_share of the adjusted partnership losses as well as petitioners' share of partnership losses previously reported on their returns for those years as passive in notices of computational adjustment issued for and resulting in deficiencies however as an affected_item requiring partner level factual determinations the recharacterization of such losses was not properly subject_to computational adjustment sec a a i see estate of quick v commissioner supra respondent argues that this court correctly declined to order refunds for overpayments of tax in our opinion we agree but for the sake of clarity we deem it necessary to discuss our rationale in greater detail than we did previously the tax_court is a court of limited jurisdiction and we may exercise our jurisdiction only to the extent authorized by congress see sec_7442 88_tc_1175 85_tc_527 we have jurisdiction to decide whether we have jurisdiction 83_tc_626 our jurisdiction to determine overpayments of tax is provided by sec_6512 judge v commissioner supra pincite sec_6512 provides b overpayment determined by tax_court -- jurisdiction to determine --except as provided by paragraph and by sec_7463 if the tax_court finds that there is no deficiency and further finds that the taxpayer has made an overpayment of income_tax for the same taxable_year in respect of which the secretary determined the deficiency or finds that there is a deficiency but that the taxpayer has made an overpayment of such tax the tax_court shall have jurisdiction to determine the amount of such overpayment and such amount shall when the decision of the tax_court has become final be credited or refunded to the taxpayer sec_6512 confers jurisdiction to order refunds of overpayments determined by this court after days after a decision has become final respondent by virtue of having challenged petitioners' characterization of their distributive_share of adjusted partnership losses for and has effectively transmuted what otherwise would have been unquestionably a partnership_item ie the amount of losses in petitioners' hands into an affected_item requiring partner level factual determinations sec_6231 sec_301_6231_a_3_-1 proced admin regs having concluded that the sec_469 issue is an affected_item subject_to deficiency proceedings under section a a i it follows that we have jurisdiction to determine any overpayments attributable thereto in this partner level proceeding see eg 95_tc_193 however the determination of any overpayments must be included as part of the decision in this case after a trial on the merits see sec_6512 estate of quick v commissioner supra pincite pursuant to sec_6512 petitioners would be entitled to a credit or refund of any overpayment that we may determine only when the decision becomes final further pursuant to sec_6512 we may order the refund of any overpayment included in a decision only if the refund remains unpaid for days after the date the decision becomes final in response to petitioners' argument even if the adjustments to the amounts of their distributive_share of partnership losses for and were somehow separable from respondent's challenge to the characterization of those losses under sec_469 and were therefore subject_to computational adjustment which they are not we lack jurisdiction under sec_6512 to determine any overpayments of tax attributable to computational items at any stage of this proceeding woody v commissioner supra pincite it follows that we also lack the authority to order the credit or refund of overpayments attributable to such computational items lastly petitioners' argument that the court failed to treat the sec_469 issue consistently for all years before the court is unavailing we did not conclude that the characterization of petitioners' share of losses is an affected_item for and but is not an affected_item for and nor did we state that whether or not an item is an affected_item depends solely on whether respondent elects to challenge it through an affected items deficiency proceeding we simply held that the characterization of losses as either passive or nonpassive in the hands of a partner is an affected_item under sec_469 estate of quick v commissioner supra pincite respondent did not challenge petitioners' characterization of their proportionate share of partnership losses for and and thus the affected items deficiency procedures were not required to be followed for those years rather adjustments to the amounts of petitioners' distributive_share of partnership losses in those years were properly made by respondent pursuant to notices of computational adjustment upon the conclusion of the partnership level proceeding sec a it is only because respondent challenged the characterization of losses for and necessitating partner level factual determinations that affected items deficiency procedures apply to those years sec a a i in sum respondent cannot as petitioners contend arbitrarily elect to make the sec_469 issue an affected_item for certain years but not for others however respondent is free to challenge a taxpayer's characterization of his share of partnership losses via the affected items deficiency proceedings in any year for which the period of limitations is open we have considered each of the remaining arguments of the parties and to the extent that they are not discussed herein find them to be either not germane or unconvincing for the above reasons an appropriate order denying petitioners' motion for reconsideration will be issued
